                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALL 1 FJLED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE F-IL_E_
                                                                           D_:  -
                                                                                I ,--
                                                                                       2--,.-
                                                                                    / ,-- ]     2~
AMERICAN INFERTILITY OF NEW
YORK, P.C.,
                                                  17-CV-5666 (PGG) (BCM)
                  Plaintiff,
                                                 ORDER
           -against-

DEEP BLUE HEALTH NEW ZEALAND
LTD.,

                  Defendant.


BARBARA MOSES, United States Magistrate Judge.

       Plaintiff is directed to promptly serve defendant with a copy of the Court's Report and

Recommendation dated December 30, 2019 (Dkt. No. 59), and to file proof of such service.

Dated: New York, New York
       January 2, 2020
                                           SO ORDERED.




                                           United States Magistrate Judge
